 1   ERIC GRAVEL, ESQ. CSB# 256672
     350 Rhode Island #240
 2   San Francisco, CA 94103
     Telephone: (415)767-3880
 3   EMAIL: ctnotices@gmail.com

 4   WILLIAM F. McLAUGHLIN, ESQ,
     CSB# 62095
 5   1305 Franklin Street, Suite 311
     Oakland, California 94612
 6
     Telephone: (510) 839-4456
     EMAIL: MCL551@AOL.COM
 7   Attorneys for Debtors
 8

 9
                                UNITED STATES BANKRUPTCY COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
     IN RE:                                )           CASE NO. 19-42915 CN
12
                                           )
     RHAINELL A. MADRONA, aka,             )           CHAPTER 13
13
     JAFFA CITY CAFÉ, and ARGENT M.        )
     MADRONA, aka ARGENT EMPHILIA          )           ADVERSARY CASE NO. 20-04017 CN
14
     MONOLAKIS,                            )
                                           )           DEFENDANTS’ ANSWER TO COMPLAINT
15
                                           )           TO DETERMINE DISCHARGEABILITY OF
            Debtor(s).                     )           CERTAIN DEBT
16
                                           )
                                           )
17   _____________________________________ )
     HOA PHA,                              )
18
                                           )
                        Plaintiff,         )
19
                                           )
        vs.                                )
20
                                           )
     RHAINELL A. MADRONA, aka,             )
21
     JAFFA CITY CAFÉ, and ARGENT M.        )
     MADRONA, aka ARGENT EMPHILIA          )
22
                                           )
     MONOLAKIS,                            )
23
                                           )
                       Defendants.
24
              Defendants, Rhainell A. Madrona and Argent M. Madrona (“Defendants”), answer the
25

     above-captioned adversary complaint as follows:


     Answer to Adversary Complaint                                                       1
     Case: 20-04017        Doc# 6    Filed: 05/15/20   Entered: 05/15/20 18:26:53   Page 1 of 8
 1   1.      Defendants admit the allegations of paragraph 1.
 2   2.      Defendants admit the allegations of paragraph 2.
 3
     3.      Defendants deny the allegations of paragraph 3.
 4
     4.      Defendants admit the allegations of paragraph 4.
 5
     5.      Defendants admit the allegations of paragraph 5.
 6
     6.      Defendants deny the allegations of paragraph 6.
 7
     7.      Defendants deny the allegations of paragraph 7.
 8
     8.      Paragraph 8 contains legal conclusions or statements to which no issue of fact is raised
 9

10
     requiring a response and to the extent that this paragraph raises an issue requiring admission or

11   denial the defendants deny the allegations of paragraph 8.

12   9.      Defendants deny the allegations of paragraph 9.

13   10.     Defendants deny the allegations of paragraph 10.

14   11.     Defendants deny the allegations of paragraph 11.
15
     12.     Defendants deny the allegations of paragraph 12.
16
     13.     Defendants deny the allegations of paragraph 13.
17
     14.     Defendants deny the allegations of paragraph 14.
18
     15.     Defendants deny the allegations of paragraph 15.
19
     16.     Defendants deny the allegations of paragraph 16.
20
     17.     Defendants deny the allegations of paragraph 17.
21
     18.     Defendants deny the allegations of paragraph 18.
22

23   19.     Defendants deny the allegations of paragraph 19.

24

25




     Answer to Adversary Complaint                                                             2
     Case: 20-04017        Doc# 6    Filed: 05/15/20     Entered: 05/15/20 18:26:53       Page 2 of 8
 1   20.     Paragraph 20 contains legal conclusions or statements to which no issue of fact is raised
 2   requiring a response and to the extent that this paragraph raises an issue requiring admission or
 3
     denial the defendants deny the allegations of paragraph 20.
 4
     21.     Paragraph 21 contains legal conclusions or statements to which no issue of fact is raised
 5
     requiring a response and to the extent that this paragraph raises an issue requiring admission or
 6
     denial the defendants deny the allegations of paragraph 21.
 7
     22.     Defendants deny the allegations of paragraph 22.
 8
     23.     Paragraph 23 contains legal conclusions or statements to which no issue of fact is raised
 9

10
     requiring a response and to the extent that this paragraph raises an issue requiring admission or

11   denial the defendants deny the allegations of paragraph 23.

12   24.     Paragraph 24 contains legal conclusions or statements to which no issue of fact is raised

13   requiring a response and to the extent that this paragraph raises an issue requiring admission or

14   denial the defendants deny the allegations of paragraph 24.
15
     25.     Paragraph 25 contains legal conclusions or statements to which no issue of fact is raised
16
     requiring a response and to the extent that this paragraph raises an issue requiring admission or
17
     denial the defendants deny the allegations of paragraph 25.
18
     26.     Defendants deny the allegations of paragraph 26.
19
     27.     Defendants deny the allegations of paragraph 27.
20
     28.     Defendants deny the allegations of paragraph 28.
21
     29.     Defendants deny the allegations of paragraph 29
22

23   30.     Defendants deny the allegations of paragraph 30.

24   31.     Defendants deny the allegations of paragraph 31.

25   32.     Defendants deny the allegations of paragraph 32.




     Answer to Adversary Complaint                                                             3
     Case: 20-04017        Doc# 6    Filed: 05/15/20     Entered: 05/15/20 18:26:53       Page 3 of 8
 1   33.     Defendants deny the allegations of paragraph 33
 2   34.     Defendants deny the allegations of paragraph 34.
 3
     35.     Defendants deny the allegations of paragraph 35.
 4

 5                                      AFFIRMATIVE DEFENSES

 6           In addition to ss’ denials to Plaintiff’s allegations above, pursuant to Federal Rule of

 7   Civil Procedure 8(b)(1)(A), Defendants assert the following affirmative defenses. By alleging

 8   said matters, Defendants do not thereby concede or admit that either of them bears the burden of

 9   proof on any matter or element related to any of the affirmative defenses asserted. Furthermore,

10   Defendants reserve the right to assert such additional affirmative defenses as may be warranted

11   as this action progresses.

12                                   FIRST AFFIRMATIVE DEFENSE

13                 FAILURE TO STATE FACTS SUFFICIENT TO STATE A CLAIM

14           36.     The Complaint, and each purported claim contained therein, fails to allege facts

15   sufficient to state a claim upon which relief can be granted.

16                                   SECOND AFFIRMATIVE DEFENSE

17         FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

18           37.     The Complaint, and each purported claim contained therein, fails to state a claim
19   upon which relief can be granted.

20                                   THIRD AFFIRMATIVE DEFENSE

21                                               STANDING
22
             38.     Plaintiff has not sustained any legally cognizable injury and therefore lacks
23
     standing to assert any of the claims set forth in the Complaint.
24

25




     Answer to Adversary Complaint                                                               4
     Case: 20-04017        Doc# 6      Filed: 05/15/20    Entered: 05/15/20 18:26:53        Page 4 of 8
 1                                   FOURTH AFFIRMATIVE DEFENSE
 2                                     STATUTES OF LIMITATION
 3
             39.     Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of
 4
     limitation.
 5
                                      FIFTH AFFIRMATIVE DEFENSE
 6
                                                   WAIVER
 7
             40.     By its conduct, Plaintiff has waived any right to recover any relief under his
 8
     Complaint or any purported cause of action alleged therein.
 9
                                      SIXTH AFFIRMATIVE DEFENSE
10
                                                 ESTOPPEL
11
             41.     Plaintiff has engaged in conduct with respect to the activities that are the subject
12
     of the Complaint, and by reason of said activities and conduct, Plaintiff is estopped from
13
     asserting any claim for damages or seeking any other relief against Defendants.
14
                                     SEVENTH AFFIRMATIVE DEFENSE
15
                                                   LACHES
16
             42.     Due to his tardiness in asserting his purported right to recover, Plaintiff’s claims
17
     should be barred by the equitable doctrine of laches.
18
                                     EIGHTH AFFIRMATIVE DEFENSE
19
                                             UNCLEAN HANDS
20
             43.     The Complaint, and each purported claim contained therein, is barred by the
21
     doctrine of unclean hands due to the actions of Plaintiff.
22
                                      NINTH AFFIRMATIVE DEFENSE
23
                                                  CONSENT
24
             44.     The Complaint, and each purported claim contained therein, is barred in whole or
25
     in part by the doctrine of consent.



     Answer to Adversary Complaint                                                                 5
     Case: 20-04017        Doc# 6      Filed: 05/15/20     Entered: 05/15/20 18:26:53        Page 5 of 8
 1                                     TENTH AFFIRMATIVE DEFENSE
 2                                     CONTRIBUTORY NEGLIGENCE
 3           45.     Defendants are informed and believes and thereon allege that Plaintiff is barred in
 4   whole or in part by his own negligence, unclean hands, fault, assumption of the risk, or otherwise
 5   from any and all or all legal or equitable relief against Defendants, as requested in the Complaint
 6   or otherwise.
 7                                ELEVENTH AFFIRMATIVE DEFENSE
 8           INTERVENING, NEGLIGENT, AND/OR INTENTIONAL CONDUCT OF
 9                                     INDEPENDENT THIRD PARTIES
10           46.     Defendants are informed and believe and thereon allege that at all times
11   mentioned herein, Defendants did not contribute to Plaintiff’s damages, if any, whatsoever, and
12   any damages sustained by Plaintiff and proved to be sustained by Plaintiff were the direct and
13   proximate result of the independent, intervening, negligent and/or intentional conduct of
14   independent third parties and their agents for which Defendants are not responsible.
15                                TWELFTH AFFIRMATIVE DEFENSE
16                                     LACK OF PROXIMATE CAUSE
17           47.     Any act, or omission to act, of Defendants, was not a substantial factor in bringing
18   about Plaintiff’s damages, if any, and therefore, was not the proximate cause of any damages
19   suffered by Plaintiff.
20                               THIRTEENTH AFFIRMATIVE DEFENSE
21                                        NO LEGAL CAUSATION
22           48.     At all times mentioned in the Complaint, Defendants’ acts and omissions, if any,
23   were not a legal cause of damages, if any, to Plaintiff.
24                              FOURTEENTH AFFIRMATIVE DEFENSE
25                                      UNCERTAINTY OF DAMAGES




     Answer to Adversary Complaint                                                               6
     Case: 20-04017           Doc# 6    Filed: 05/15/20   Entered: 05/15/20 18:26:53        Page 6 of 8
 1           49.     Defendants allege that the damages claimed in the Complaint, if any there be, are
 2   uncertain, speculative, and not subject to reasonable determination.
 3                              FIFTEENTH AFFIRMATIVE DEFENSE
 4                       NOT ENTITLED TO COMPENSATORY DAMAGES
 5           50.       Plaintiff is not entitled to compensatory damages of any kind.
 6                              SIXTEENTH AFFIRMATIVE DEFENSE
 7                             NOT ENTITLED TO ATTORNEY’S FEES
 8           51.       Plaintiff is not entitled to an award of attorney’s fees.
 9                            SEVENTEENTH AFFIRMATIVE DEFENSE
10                                        UNJUST ENRICHMENT
11           52.     Defendants are informed and believe, and thereon allege, that Plaintiff is seeking
12   to recover more in this case than he is entitled to, and any award would unjustly enrich Plaintiff.
13                             EIGHTEENTH AFFIRMATIVE DEFENSE
14                                       SETOFF/RECOUPMENT
15           53.     Defendants assert that each purported cause of action in the Complaint is barred
16   by the doctrine of setoff and/or recoupment.
17                             NINETEENTH AFFIRMATIVE DEFENSE
18                 AVAILABILITY OF ADDITIONAL AFFIRMATIVE DEFENSES
19           54.     Defendants presently have insufficient knowledge or information upon which to
20   form a belief as to the availability of additional, as yet unstated, affirmative defenses. Therefore,
21   Defendants reserve the right to assert additional affirmative defenses and/or amend any of the
22   affirmative defenses alleged herein in the event discovery reveals that they would be appropriate
23   and proper under the circumstances.
24                          TWENTY-SECOND AFFIRMATIVE DEFENSE
25
                                     FAILURE TO MITIGATE DAMAGES



     Answer to Adversary Complaint                                                               7
     Case: 20-04017        Doc# 6      Filed: 05/15/20     Entered: 05/15/20 18:26:53       Page 7 of 8
 1           55.     Defendants allege that Plaintiff’s injuries, losses and damages suffered, if any,
 2   which are expressly denied, were caused by Plaintiff’s failure to take reasonable steps to mitigate
 3
     such damages; to the extent that such injuries, losses or damages were caused by plaintiff’s
 4
     failure to take reasonable steps to mitigate such damages, that such are not recoverable against
 5
     Defendants.
 6

 7                           TWENTY-THIRD AFFIRMATIVE DEFENSE

 8                             ABSENCE OF REASONABLE RELIANCE
             56.     Plaintiff’s reliance on any representations, if any, direct or indirect, by defendants
 9
     was unreasonable or unjustified under the circumstances.
10
             WHEREFORE, Defendants prays for judgment as follows:
11
             1.      That Plaintiff take nothing by reason of his Complaint, that the Complaint be
12
     dismissed in its entirety with prejudice, and that judgment be entered in favor of Defendants;
13
             2.      That Defendants be awarded their reasonable costs and attorneys’ fees; and
14
             3.      That Defendants be awarded such other and further relief as the Court deems just
15
     and proper under the circumstances of this case.
16
     Dated: May 15, 2020                    /s/ William F. McLaughlin
17                                          Attorney for Defendants
18

19

20

21

22

23

24

25




     Answer to Adversary Complaint                                                                8
     Case: 20-04017        Doc# 6     Filed: 05/15/20     Entered: 05/15/20 18:26:53         Page 8 of 8
